                                                                                                                               Hogan Lovells US LLP
                                                                                                                               390 Madison Avenue
                                                                                                                               New York, NY 10017
                                                                                                                               T +1 212 918 3000
                                                                                                                               F +1 212 918 3100
                                                                                                                               www.hoganlovells.com



                                                                                                                             June 7, 2021

Hon. John P. Cronan
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007

  Re:              Al Thani v. Hanke et al., Case No. 1:20-cv-4765 (JPC)

Dear Judge Cronan:

         We are counsel to plaintiff Mohammed Thani A.T. Al Thani (“Plaintiff”) in the above
captioned case. We are writing to inform the Court of Defendants Alan J. Hanke (“Hanke”) and
IOLO Global LLC’s (“IOLO,” and, together with “Hanke,” the “Hanke Defendants”) failure to
complete their document production pursuant to the Court’s order of February 16, 2021, Minute
Entry between ECF Nos. 148 and 149, and their failure to comply with the deadline for the
substantial completion of document discovery, ECF No. 185. We respectfully request that the
Court enter an order compelling the Hanke Defendants immediately to produce all of their non-
privileged, responsive documents.

        We regret that we are compelled to bring this issue yet again to Your Honor’s attention.
Based on conferences before the Court on November 19, 2020, February 16, 2021, and March 10,
2021, the Court’s orders at those conferences, and the Court’s order dated March 10, 2021, ECF
Nos. 163, 164, 174 and Minute Entry between ECF Nos. 83 and 84, the Court is familiar with the
facts surrounding the Hanke Defendants’ delays and failure to comply with their discovery
obligations in this case. The most recent example of this behavior is telling.

         On April 26, 2021, the Court entered a new case management order, which had been agreed
upon by the parties and set a substantial completion date for written discovery of May 18, 2021.
ECF No. 185. On May 14, the Hanke Defendants requested an extension to May 21 for substantial
completion because they claimed that the search terms agreed-upon by the parties “produced a
voluminous amount of documents and that it [was] taking longer to review than anticipated.” As
a professional courtesy, Plaintiff consented to this extension. On May 21, the Hanke Defendants
requested an additional extension until May 24, because their e-discovery vendor was purportedly
still in the process of imaging “roughly 4,000 emails and their attachments” which represented
21,560 pages of documents and would not be done before the weekend. Again, as a professional
courtesy, Plaintiff consented to this extension.

      However, on May 24, the Hanke Defendants did not make a production anywhere close to
what was represented—instead, they produced a mere 161 documents. The only explanation the
Hogan Lovells US LLP is a limited liability partnership registered in the District of Columbia. “Hogan Lovells” is an international legal practice that includes Hogan Lovells US LLP
and Hogan Lovells International LLP, with offices in: Alicante Amsterdam Baltimore Beijing Birmingham Boston Brussels Colorado Springs Denver Dubai Dusseldorf
Frankfurt Hamburg Hanoi Ho Chi Minh City Hong Kong Houston Johannesburg London Los Angeles Luxembourg Madrid Mexico City Miami Milan Minneapolis Monterrey
Moscow Munich New York Northern Virginia Paris Perth Philadelphia Rome San Francisco São Paulo Shanghai Silicon Valley Singapore Sydney Tokyo Warsaw
Washington, D.C. Associated Offices: Budapest Jakarta Riyadh Shanghai FTZ Ulaanbaatar Zagreb. Business Service Centers: Johannesburg Louisville. Legal Services
Center: Berlin. For more information see www.hoganlovells.com
 Hon. John P. Cronan                           -2-                                   June 7, 2021

Hanke Defendants’ counsel offered for this complete mismatch was that “[their] client must review
each document page by page to confirm that they relate to [Plaintiff’s] transaction as opposed to
another transaction not related here.” On May 25, Plaintiff alerted the Hanke Defendants to the
complete insufficiency of this purported explanation and demanded an immediate meet-and-
confer.

        On June 1, counsel for the Hanke Defendants and Plaintiff met and conferred regarding the
deficiencies in the May 24 production. During the meet-and-confer, counsel for the Hanke
Defendants indicated that after their initial review of the documents, they determined that they
needed to send the documents to their client to make a document-by-document determination as
to which documents related to Plaintiff’s investment. Critically, during the meet-and-confer,
counsel for the Hanke Defendants did not dispute Plaintiff’s contention that they had failed to
comply with the substantial completion of document discovery deadline. Indeed, such a position
would be unfathomable in light of the fact that the Hanke Defendants produced only 161
documents when just three days prior they indicated that they had identified roughly 4,000 relevant
documents for production. During the meet-and-confer, counsel for the Hanke Defendants
indicated that Hanke would finish his review of the documents by Friday, June 4. But despite this
representation, on the evening of June 4 the Hanke Defendants made a supplemental production
of a single 60-page pdf document. The document is comprised of a handful of emails, many of
which appear to be completely irrelevant to this case or to any of the third-parties that Plaintiff
identified in his search terms. In fact, many of the emails that were produced appear to be junk
emails from Hanke’s inbox that serve no other purpose but to artificially inflate the number of
pages in what is an already very small and materially deficient production. Moreover, the
production is devoid of the required metadata, and the few emails produced that do appear
potentially relevant to this case are missing their attachments. Given that this most recent
production represents just a miniscule fraction of the 4,000 documents that were originally
promised, it is clear that the Hanke Defendants have still not come close to satisfying the
substantial completion of document discovery deadline.

        While the Hanke Defendants may claim that they still need more time to complete their
production while their client reviews the documents to make relevancy determinations, this excuse
rings hollow for several reasons. First, the Hanke Defendants are trying to relitigate an issue that
has already been resolved before this Court. At the February 16 conference, counsel for the Hanke
Defendants argued that there needed to be an ESI protocol to limit the scope of documents that the
Hanke Defendants needed to review concerning relevant third-parties. In response, the Court
ordered the parties to agree on search terms after the Hanke Defendants supplemented their
interrogatory responses and produced relevant communications with the other Defendants.
Subsequent to receiving the Hanke Defendants’ supplemental discovery responses, Plaintiff
proposed search terms that included the names of individuals and entities that, based on the Hanke
Defendants’ own documents and interrogatory responses, received Plaintiff’s funds, and also
included other terms directly related to Plaintiff’s claims. By May 12, the parties agreed on a set
of search terms and the Hanke Defendants confirmed that they were “doing the review off the
 Hon. John P. Cronan                            -3-                                    June 7, 2021

search terms.” In light of this history, the notion that the Hanke Defendants now need more time
to make relevancy determinations is unacceptable. The sole purpose of the search terms, as
ordered by Your Honor, and agreed upon by the parties, was to isolate the universe of the Hanke
Defendants’ relevant documents to ease the burden of review. The Hanke Defendants have had
months to conduct this review, and are now trying to raise the very same excuses that the Court
heard and resolved at the February 16 conference.

        Second, the notion that Hanke himself is independently reviewing the documents to make
relevancy determinations is inappropriate under the circumstances. Indeed, courts in this District
have expressed serious concerns over a non-attorney client making relevance determinations and
withholding information directly related to issues in the case. See Beverly Hills Teddy Bear Co.
v. Best Brands Consumer Prod., Inc., 2020 WL 7342724, at *15 (S.D.N.Y. Dec. 11, 2020). The
problem is particularly acute here because Hanke would be making relevancy determinations
based on his belief that the documents are not relevant to the Plaintiff’s investment. Putting aside
that we have no idea the criteria Hanke would be using to make such determinations, it cannot be
said that those transactions are not relevant per se to Plaintiff’s investment and in fact may be
highly relevant to Plaintiff’s fraud claims because evidence uncovered in discovery indicates that
the Hanke Defendants used Plaintiff’s funds to pay off other investors in connection with
completely unrelated transactions. Without appropriate supervision by counsel, Hanke may be
unilaterally deciding to withhold documents that directly support Plaintiff’s fraud claims under the
misguided theory that they do not “relate to [Plaintiff’s] transaction.” Thus, not only is this a poor
excuse for delay, but it is also patently improper.

        Third, even if it were proper for Hanke to independently review the documents for
relevance, the Hanke Defendants have offered no excuse as to why this review could not have been
conducted earlier so that production would be completed by the Court-ordered deadline. Plaintiff
provided search terms on April 12, 2021. The Hanke Defendants provided search term hits on
April 28. Plaintiff proposed what became the final terms on May 5, and the Hanke Defendants
indicated that they were already conducting the review by May 12. All of this should have been
completed months ago per Your Honor’s and Judge Caproni’s orders. The Hanke Defendants have
not once offered an explanation as to why it took until May 24 to identify the need for Hanke to
individually review documents, which is particularly problematic given that the Hanke Defendants
had agreed just a few weeks prior to substantially complete document discovery by May 18. The
lack of explanation is telling, and is consistent with the Hanke Defendants’ pattern of seeking to
delay the progress of discovery in this case.

        In light of the forgoing, we respectfully request that the Court enter an order compelling
the Hanke Defendants to immediately complete their document production. At this point in time,
Plaintiff respectfully submits that the Hanke Defendants’ conduct warrants sanctions under FRCP
37(a). We are available at the Court’s convenience to address any questions.
 Hon. John P. Cronan                          -4-                                 June 7, 2021

                                                    Respectfully submitted,

                                                    By: /s/ Michael C. Hefter
                                                    Michael C. Hefter
                                                    Partner
                                                    Direct: (212) 918-3032
                                                    michael.hefter@hoganlovells.com


cc:    All counsel (by ECF)
       Amy Roy-Haeger (by ECF)
       Laura Romeo (by ECF)




      The Hanke Defendants shall file a response to Plaintiff's letter by June 10,
      2021. The parties shall appear for a teleconference on June 11, 2021 at 11:00
      a.m. At the scheduled time, counsel for all parties should call (866) 434-5269,
      access code 9176261.

      SO ORDERED.

      Date: June 7, 2021
            New York, New York            _____________________
                                          JOHN P. CRONAN
                                          United States District Judge
